DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites “when (i) the electronic control unit executes the second following acceleration/deceleration process to control the acceleration of the own vehicle to the second target acceleration larger than zero, and (ii) the acceleration of the own vehicle is smaller than a predetermined threshold, increase the second target acceleration” (lines 23-26) (emphasis added). However, the claim previously recites “set a second target acceleration of the own vehicle necessary to maintain a moving speed of the own vehicle at a target moving speed” (lines 18-19) (emphasis added). That is, the claim defines the “second target acceleration” as an acceleration “necessary to maintain a moving speed of the own vehicle at a target moving speed.” Therefore, if the second target acceleration is increased, as claimed, it is no longer an acceleration ““necessary to maintain a moving speed of the own vehicle at a target moving speed.” Therefore, it is unclear how these two limitations can coexist, as they create a contradiction. 

The claim further recites “the electronic control unit is configured to: stop the second following acceleration/deceleration process when the electronic control unit starts to execute the steering avoidance control” (lines 32-34). However, the claim does not ever recite that the second following acceleration/deceleration process is currently being performed when the electronic control unit starts to execute the steering avoidance control. That is, the electronic control unit may be instead executing the claimed “first following acceleration/deceleration process”, or neither process. As such, an essential element of the claim is missing, as is it unclear therefore if the claim requires the “second following acceleration/deceleration process” to be being performed when steering avoidance control is execute or not. 

Appropriate clarification is required. 

Regarding claims 2-13, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 6, the claim recites “the upper limit acceleration being smaller than and equal to the predetermined acceleration” (lines 7-8) (emphasis added). It is impossible for something to be “smaller than and equal to” something else. 
Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “the upper limit acceleration being smaller than or equal to the predetermined acceleration”.

Further regarding claim 8, the claim recites “the electronic control unit is further configured to gradually increase the second target acceleration” (lines 1-2) (emphasis added). It is unclear what necessarily constitutes a “gradual” increase. The specification does not make clear what rate of change or ranges of rates of change define a “gradual” increase. As such, the limitation is indefinite, as the meets and bounds of the claim cannot be established. 
Appropriate clarification is required. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Mukaiyama (United States Patent Application Publication No. US 2004/0181339 A1) teaches a vehicle moving control apparatus (Figure 1) that controls a vehicle’s acceleration to follow a preceding vehicle (see [0042]-[0050]). Mukaiyama teaches that during the following control, if it is determined that the vehicle may come into contact with another moving vehicle, the following control is temporarily 

Similarly, Ohmura (United States Patent Application Publication No. US 2018/0065627 A1) teaches a vehicle control device that performs the first and second following acceleration/deceleration processes as claimed in claim 1 (see [0041]-[0050] and [0061]-[0076]). Ohmura teaches that when a stationary object is detected in the roadway, the vehicle performs automatic steering avoidance control to avoid the obstacle and reduces the vehicle speed while doing so, whereby the following and/or constant speed traveling is resumed after the object is cleared (see [0068]-[0097]). However, Ohmura does not teach the target acceleration is limited to be smaller than or equal to a predetermined acceleration when the steering avoidance control is finished. Ohmura does not teach “when the electronic control unit determines that a standing object to which the own vehicle potentially contacts, 

Fukuda et al. (United States Patent Application Publication No. US 2010/0121549 A1) teaches a control apparatus for controlling vehicle acceleration during adaptive cruise control (see Abstract). Fukuda teaches that when a target acceleration is set during following control or constant speed control, the rate of change of the target acceleration is limited so as to limit any uncomfortable feelings of the driver without delaying acceleration control (see [0010]-[0014], [0033]-[0059], and the process of Figure 7). Therefore, however, Fukuda does not teach “when the electronic control unit determines that a standing object to which the own vehicle potentially contacts, exists ahead of the own vehicle, based on the forward situation information, execute a steering avoidance control to steer the own vehicle to cause the own vehicle to pass by the standing object, avoiding the own vehicle from contacting to the standing object, wherein the electronic control unit is configured to: stop the second following acceleration/deceleration process when the electronic control unit starts to execute the steering avoidance control; and limit the second target acceleration such that the second target acceleration is smaller than or equal to a predetermined acceleration when the electronic control unit finishes executing the steering avoidance control”, as claimed in claim 1.

These limitations are not disclosed, taught, or rendered obvious by any remaining prior art. 

As such, claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, by virtue of their dependency from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ohmura et al. (US 2020/0010085 A1) generally teaches:
Disclosed is a driving support control device (ECU) 10 capable of controlling a vehicle 1 in accordance with any one selected from plural driving support modes by a driver. The driving support control device 10 is configured to temporally repeatedly calculate a target traveling course (R1 to R3) along which the vehicle 1 should travel, and to, in a given one (preceding vehicle following mode) of the driving support modes, execute control of causing the vehicle 1 to travel on and along the target traveling course, wherein the driving support control device 10 is operable, in a situation where a current position of the vehicle 1 deviates beyond a given distance d.sub.th laterally from the target traveling course, to, even when the driver selects the given driving support mode, prohibit transition to the given driving support mode.

Ohmura et al. (US 2020/0094829 A1) generally teaches:


Tellis et al. (US 6708099 B2) generally teaches:
An adaptive cruise control (ACC) system (10) for a host vehicle (12) is provided. The ACC system (10) includes a forward-looking sensor (18) generating a range signal corresponding to a distance between the host vehicle (12) and a target vehicle. The forward-looking sensor (18) also generates a range rate signal corresponding to a rate that the distance between the host vehicle (12) and the target vehicle is changing. A controller (20) is electrically coupled to the forward-looking sensor (18). The controller (20) maintains a preset headway distance between the host vehicle (12) and the target vehicle, when the host vehicle velocity is less than about 40 KPH, by adjusting the host vehicle velocity in response to the range signal and the range rate signal. A method for performing the same is also provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669